Citation Nr: 1019008	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  07-24 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for transitional cell 
cancer of the urinary bladder, involving the prostate, 
claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to April 
1970. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Chicago, 
Illinois. 

The Veteran testified before the undersigned in February 
2010.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during 
the Vietnam War, and exposure to Agent Orange is presumed.  

2.  A diagnosis of prostate cancer is not of record.

3.  The Veteran has been diagnosed as having transitional 
cell cancer of the urinary bladder with focal invasion of the 
prostate, which resulted in a radical cystoprostatectomy.  

4.  Bladder cancer was not demonstrated during service or for 
over 30 years thereafter; his bladder cancer is unrelated to 
active service.  


CONCLUSION OF LAW

Transitional cell cancer of the urinary bladder, involving 
the prostate, claimed as due to exposure to herbicides, was 
not incurred in, or aggravated by, active military service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 5103(a), 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in June 2006 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.


With respect to the Dingess requirements, in June 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A.. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  A 
medical opinion was obtained in April 2009 for the sole 
purpose of determining the diagnosis of the Veteran's cancer.  
Specifically, the examiner appears to have been asked whether 
or not the Veteran carried a diagnosis of prostate cancer.  
To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA opinion obtained in 
this case is more than adequate, as it is predicated on a 
full reading of the VA medical records in the Veteran's 
claims file.  It considers all of the pertinent evidence of 
record, to include operation and biopsy reports, and the 
statements of the appellant, and provides a rationale for the 
opinion stated, relying on and citing to the records 
reviewed.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  

In so deciding, the Board recognizes that an opinion was not 
obtained to address the question of whether the Veteran's 
transitional cell cancer of the urinary bladder with focal 
invasion of the prostate had its onset in service or was 
otherwise etiologically related to his active service.  In 
determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

In deciding to remand the issue for a medical nexus opinion, 
the Board notes that the Federal Circuit, in a recent 
decision, upheld the determination that a VA medical 
examination is not required as a matter of course in 
virtually every veteran's disability case involving a nexus 
issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) 
(distinguishing cases where only a conclusory generalized 
statement is provided by the veteran, in which case an 
examination may not be required).  In this case, as will be 
discussed below, the evidence weighs against a finding that 
the Veteran's transitional cell cancer of the urinary bladder 
with focal invasion of the prostate, had its onset in service 
or is otherwise etiologically related to his active service.  
Moreover, the Veteran's statements of in-service incurrence 
is found to lack credibility.  Therefore, the Board finds 
that a remand for a VA examination would not be beneficial in 
the adjudication of this issue and, thus, is not required in 
this case.

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records.  
And he was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge in February 2010.  

Moreover, given the absence of a diagnosis of prostate 
cancer, in-service evidence of chronic manifestations of 
bladder cancer or for many decades after separation, and no 
competent evidence of a nexus between service and his claim, 
a remand for a VA examination would unduly delay resolution.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed in 38 C.F.R. § 
3.309(e), shall be presumed to have been exposed during such 
service to an herbicide agent (Agent Orange), unless there is 
affirmative evidence to establish that he or she was not 
exposed to any such agent during that service. See 38 C.F.R. 
§ 3.307(a)(6)(iii).  If a veteran was exposed to Agent Orange 
during active military, naval, or air service, certain 
diseases, including prostate cancer, the veteran shall be 
service connected if the requirements of 38 C.F.R. § 3.307(a) 
are met, even if there is no record of such disease during 
service.  See 38 C.F.R. § 3.309(e).  

The Veteran's DD 214 establishes that he had active service 
in the Republic of Vietnam within the presumptive period.  As 
such, it is presumed that he was exposed to an herbicide 
agent during active service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).   

	Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran appears to proffer two alternative theories for 
his cancer.  He first argues that his cancer originated in 
his prostate and spread to his bladder.  He alternatively 
argues that although his cancer originated in his bladder it 
spread to the prostate, which he alleges was vulnerable to 
disease due to his presumed herbicide exposure in Vietnam.  
See BVA hearing testimony, February 11, 2010 (T) at page 9). 

The Board will initially consider the portion of the 
Veteran's claim associated with prostate cancer.  The Board 
notes that a review of the post-service evidence reveals that 
the Veteran has not been diagnosed as having prostate cancer.  
The Board has considered numerous VA treatment records 
documenting a diagnosis of bladder cancer and "high grade 
transitional cell carcinoma of the urinary bladder, involving 
prostate, bilateral ureters and 6/15 lymph node sampling 
positive."  The records also describe the Veteran as having 
transitional cell cancer of the urinary bladder with focal 
invasion of the prostate.  However, a diagnosis of prostate 
cancer is not contained in the numerous VA treatment records 
associated with the claims file.    

In an effort to determine whether the Veteran had in fact 
been diagnosed with prostate cancer, a rating specialist in 
an April 2009 deferred rating decision requested that a 
medical doctor provide an opinion regarding this matter.  The 
inquiry requested that the medical doctor offer an opinion 
based on documents tabbed in the file.  In a signed statement 
dated April 10, 2009, the medical doctor opined that "the 
Veteran's cancer is a transitional cell cancer of the 
bladder.  Transitional cell cancer have an entirely different 
structure than a prostate cancer.  The Veteran did not have 
prostate cancer."

	The Board finds that the April 2009 VA opinion, coupled with 
the absence of a formal diagnosis of prostate cancer in the 
claims file, is sufficient for evaluation purposes.  
Specifically, it appears that the examiner reviewed documents 
in the claims file.  Further, the examiner's determination 
that the Veteran did not have prostate cancer was supported 
by a rationale consistent with the record.  Additionally, 
there is no contradicting medical evidence of record.  
Therefore, the Board finds the VA examiner's determination to 
be of great probative value.

As set forth above, one of the elements necessary for service 
connection is medical evidence of a current disability.  The 
Court has held that there can be no valid claim without proof 
of a present disability. Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
The existence of a current disability is the cornerstone of a 
claim for VA disability benefits. See Degmetich v. Brown, 104 
F. 3d 1328 (Fed. Cir. 1997).  Thus, based on the VA 
examiner's April 2009 statement and the absence of treatment 
records containing a diagnosis of prostate cancer, the Board 
finds that a current disability has not been demonstrated.

To the extent that the Veteran and his family contend that he 
has prostate cancer, the Board observes that they lack the 
competence to provide a medical diagnosis.  Moreover, the 
disease of cancer is of such a nature that its symptoms do 
not provide a reliable basis for laypersons to make a 
diagnosis of prostate cancer.  Thus, while the Veteran and 
his family have additionally asserted that his prostate 
cancer is related to herbicide exposure in Vietnam, the Board 
notes that service connection on both a direct and 
presumptive basis requires a primary element, that being 
evidence of a currently diagnosed or diagnosable condition.  

Consideration has also been given to the statements of 
several of the Veteran's family members who recalled the 
Veteran's treating physician expressing a belief that the 
primary site of his cancer was the prostate.  However, the 
Veteran testified that he had queried his doctor regarding 
this statement, and that the doctor told him that there had 
been a misunderstanding.  T at 7.  The Board therefore 
assigns no probative value to the statements from the 
Veteran's family members.

In sum, the preponderance of the evidence is against the 
finding that the Veteran has or has ever been diagnosed as 
having prostate cancer.  The presumption of service 
connection for prostate cancer as per 38 C.F.R. §§ 3.307 and 
3.309(e) is not application.

The Board has also considered that the record on appeal shows 
that the Veteran's bladder cancer involved prostate.  Focal 
invasion of prostate from the bladder cancer has been 
repeatedly diagnosed.  While cancers, including prostate 
cancer, are among the enumerated diseases associated with 
Agent Orange exposure, VA's General Counsel has held that 
presumptive service connection may not be established under 
38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) for a cancer 
listed in 38 C.F.R. § 3.309(e) as being associated with 
herbicide exposure if the cancer developed as the result of 
metastasis of a cancer that is not associated with herbicide 
exposure. See VAOPGCPREC 18-97, published at 62 Fed. Reg. 
37954 (1997); see also Darby v. Brown, 10 Vet. App. 243 
(1997) (holding that the presumption of service connection 
for lung cancer was rebutted by medical evidence showing that 
it was metastatic and not primary).  Such is the situation 
here.  Bladder cancer was identified in March 2005.  
Notwithstanding the fact that prostate cancer has NOT been 
diagnosed, the overwhelming evidence of record shows that the 
cancer of the bladder spread and invaded/involved the 
prostate.  The invasion/involvement of the prostate was not 
documented until March 2006; and, even at that point, this 
was not a definitive finding.  Again, none of the pertinent 
medical records reflect that primary prostate cancer was ever 
diagnosed.

The Board will next consider the Veteran's contentions that 
his cancer originated in his bladder but spread to the 
prostate, which he alleges was vulnerable to disease due to 
his presumed herbicide exposure in Vietnam.  As noted, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the prescribed 
period, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6) 
(2009).  

Despite presumed exposure to an herbicide agent, presumptive 
service connection under 38 C.F.R. § 3.307(a)(6) is still not 
for application.  Indeed, service connection is only 
warranted on this basis for a specific list of diseases set 
forth under 38 C.F.R. § 3.309(e), to include AL amyloidosis, 
chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, type II diabetes mellitus, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  

As bladder cancer is not among the disorders listed under 
38 C.F.R. § 3.309(e), an award of presumptive service 
connection based on herbicide exposure is not warranted.  

Next, where the evidence does not warrant presumptive service 
connection, the United States Court of Appeals for the 
Federal Circuit has determined that an appellant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  However, the evidence does not show a causal 
relationship between his bladder cancer and in-service 
herbicide exposure or to any other incident of active 
service, as will be discussed below. 

Service treatment records reflect no complaints of, treatment 
for, or a diagnosis related to bladder cancer.  At the time 
of discharge, the clinical evaluation of the Veteran's 
genitourinary system was normal.  Therefore, bladder cancer 
was not noted in service. 

	Next, post-service evidence does not reflect symptomatology 
associated with bladder cancer until 2005, over thirty years 
following separation from service.  Therefore, the competent 
evidence does not reflect continuity of symptomatology.

	To the extent that the Veteran is asserting continuity of 
symptomatology, the Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	
	
	In this case, the Veteran and his family are competent to 
report symptoms because this requires only personal knowledge 
as it comes to them through their senses.  Layno, 6 Vet. App. 
at 470.  They have indicated that he continued to experience 
symptoms relating to his bladder after he was discharged from 
the service.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran and his 
family's reported history of continued symptomatology since 
active service, while competent, is nonetheless not credible.  
The Board again notes that the separation examination was 
normal, indicating that a bladder disorder was not present at 
that time or for many years thereafter.  Such objective 
evidence is more reliable than the Veteran's subjective 
observations.
	
	The Board also emphasizes the multi-year gap between 
discharge from active duty service (1970) and initial 
reported symptoms related to bladder cancer in approximately 
2005 (over a 30-year gap).  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).  Indeed, the Board cannot ignore the fact that 
the Veteran made no reference to bladder cancer when he filed 
claims for compensation in September 1979, September 2000, 
and July 2002.
	
	The Board has weighed the Veteran and his family's statements 
as to continuity of symptomatology and finds their current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the Veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  Therefore, continuity has not here been 
established, either through the competent evidence or through 
their statements.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's bladder cancer to active duty, despite his 
contentions to the contrary.  Specifically, no medical 
professional has established a relationship between this 
disorder and active duty, to include his presumed exposure to 
herbicide agents.  

Further, to the extent that the Veteran and his family assert 
a medical nexus between his currently-diagnosed bladder 
cancer and active duty service, the Board reiterates that 
they are competent to report symptoms as they come to them 
through their senses.  However, bladder cancer is not the 
type of disorder that lay persons can provide competent 
evidence on questions of etiology or diagnosis.  Such 
competent evidence has been provided by the medical personnel 
who have examined the Veteran during the current appeal and 
by service records obtained and associated with the claims 
file.  Here, the Board attaches greater probative weight to 
the clinical findings than to their statements.  See 
Cartright, 2 Vet. App. at 25.  
	
Next, the Board has considered whether presumptive service 
connection for chronic disease is warranted.  Under 38 C.F.R. 
§ 3.309(a), malignant tumors are regarded as a chronic 
disease.  However, in order to trigger the presumption, such 
disease must become manifest to a degree of 10 percent or 
more within 1 year from the date of separation from service.  
See 38 C.F.R. § 3.307(a)(3) (2009).  As the evidence of 
record fails to establish any clinical manifestations of 
bladder or prostate cancer within the applicable time period, 
the criteria for presumptive service connection on the basis 
of a chronic disease have not been satisfied. 

In sum, the evidence does not support a grant of service 
connection for transitional cell cancer of the urinary 
bladder, involving the prostate.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.


ORDER

Service connection for transitional cell cancer of the 
urinary bladder, involving the prostate, claimed as due to 
exposure to herbicides, is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


